Title: To George Washington from Brigadier General Alexander McDougall, 30 December 1776
From: McDougall, Alexander
To: Washington, George



My dear General
Morris Town [N.J.] 30th Decr 1776.

I sincerely congratulate you on the late Success at Trent Town; it came very seasonable. I have continued here Since my last to you of the 22d Instant; with the Troops under Col. Vose.
The Militia greatly Lessening in Number Since the arrival of those

Troops, has put it out of my Power to do any thing with the Enemy, but to act on the defensive; indeed we have Scarce force enough to do that; where it is necessary for covering the Country. The Enemy has not ventured above the Mountains; and have been caution [cautious] of advancing out of the Towns below, except a few Straglers without arms; some of them have been taken prisoners. The state of this part of the Country is so Crit[ic]al, and distressed, that I considered the expiration of the time of Col. Vose’s corps much to be dreaded, if they Quited the Service at that period. I clearly saw it would dispirit the inhabitants, sink the Credit of the continental Currency, prevent the raising the Continental Troops, and those who are to Serve till the first of april. To prevent these dreadful events, about seven days Since, I proposed to the continental Troops if they would continue a month 15 or twenty days after their time expired, I would engage to get them a months pay; as an allowance for their time in goeing Home, over and above what should be due to them at the expiration of the Second enlistment, and that this, together with their pay from the first January coming I would Endeavor, to get for them; which would accommodate them to their respective places of abode. And for this purpose I would dispatch one of their officers to Head Quarters, to obtain your approbation; and the money, the result of which would be known before their first engagement expired; so that they would be on the utmost certainty. I was induced to make them this offer; from a full conviction; that the months pay would be amply compensated for to the Country. For I had reason to expect, that in the Course of the new-engagement Some progress, might be made in both Levies Some assistance procured, from the Bay Militia or Some event cast up to the Southard, which might give a favourable turn to our affairs. Encouraged by these hopes, the Troops were collected in the church, the Proposal opened up to them, and warmly recommended to them by their chaplin, and Mr Caldwel. There was reason at first to expect the Consent of the whole to Stay; but as they have delay[ed] an answer So long, I fear not above two Thirds of them will Stay, owing to the Machinations of Some of the officers, who are bent on goeing, notwithstanding I have used my utmost endeavors to persuade them of the absolute necessity of using their influence with the men to tarry.
The Governor being out of the State as well many other principal people and no Legislature in it, threw all their affairs into confusion; and it was Some time before I could Set the officers in motion to recruit for both levies. There is near three Companies enlistd of those who are to Serve to first of april, but very litle done in enlisting the Continental Troops, owing to the reasons above, the want of the warrants and money to advance the recruitg. But as the former of these

are come to hand, I am in hopes, when the money comes Some progress will be made, Especially if a Considerable number of Continental Troops Stay.
My Health is much restored, and as General Maxwel is Suffeceint for this Command, and General Heath is to be removed from Peeks Kill I intend to Sett [off] to morrow for that Post. General Maxwel, Stands in need of your directions respecting the Prisoners (Soldiers) taken from the Enemy now in this Town. Circumstance[s] are much altered in this State Since Captain Kennedy was confined in this place. Then the enemy was out of it, and at some distance, now they are near and in it. If he inclines, he can give intelligence to the Enemy of every thing that passes. It is therefore my opinion, that it will be Safest for the Public Service, to exchange him for Some officer of ours, or some respectable Citizen, or to remove him from hence. For its imposible to prevent his communications if he will risque it; thoô I have no reson to Suspect him. You may rest assured, from undoubted authority, that the utmost pains are taken in New york, to keep European intelligence from the Fleet and army; for two packets past, the Boats from them are not Suffered to land nor any of the Crew, even to go on board the Admiral. Nor is any man Suffered who has business on board of them, to Speak to any of the Crew, but in the Presence of an officer. Altho a Packet arrived there, the 15th instant, Yet Gaine has not inserted one Paragraph of European intelligence in his Papers Since, but the address of the Corporation of York to the King, and General How’s being made a Knight of the Bath. From all these circumstances it is evident, Some important events exists at Home, which it is their interest to keep from us. By a Gentlemen who left N. York, 22d inst. & who conversed with the British officers, they consider a french warr as certain; and they are advised of the Sailing of a French Fleet of man of warr, with Transports and Troops on board. This I take to be the one, arrived at Martinico. Since my last, I have collected a more accurate State of the Enemies force. At the New-Bridge 2d Battn of the 71st, at Newark 1st, and 3d of that Regt, at Elizabeth Town 500 Waldeckers, at Bonum Town about 400, and General Mathews at Brunswick landing with about 600; General Grant at Brunswick Numbers unknown. Col. wines is in the Neighbourhood of Pluckhimin with about 150 men. The Essex milit[i]a give Some assistance to guard the Passes of the mountain below this. I found it imposible to receive the necessary intelligence for the Safety of the Country, without the assistance of Horse, the Posts are so distant, from each other, that the State or movements of the Enemy cannot be known in time, by foot to give the advice in due Season. I was therefore obliged to direct that about 40 Horse Should be mustered, and taken into the pay to be given to the Continental

Horse to do duty, till your pleasure Should be known, which I hope will meet your approbation. General Maxwel has directions for mustering them, and ordering them to be properly enrolled.
I wrote the General on the Subject of exchanging my Son a Second Lieut. taken in Canada, I beg leave to remind you of it. I have the Honor to be with great truth and regard, Your excelency’s very Hble Servant

Alexr McDougall

